Lore, C. J.,
delivered the opinion of the Court:
We recognize the force of the argument of counsel for the defendant, that the Legislature'contemplated in this exemption, not only the establishment of the manufacturing plant, but also the continuance and operation of the plant,^and that such is a fair construction of this act.
The underlying question in this case is this, whether or not there was an actual abandonment of those works for manufacturing pur*165poses, or such a non-user of them as would amount to an abandonment in contemplation of law.
This is a case where a manufacturing plant was established, operated and maintained, first by the original parties for some years, then under a receiver for a short period. It was then sold. By reason of financial embarrassment there was an inability of the parties to conduct it. The plant by judicial sale, passed to the present owner, the plaintiff; who by the admission of the case stated before us, shows that he is now trying to keep the plant within the lines prescribed. The plant has been devoted to manufacturing purposes only and is not shown to have been used for any other purpose. The suspension of work in the plant was by reason of want of funds to carry on the business.
Under these circumstances it would be a very harsh construction of the statute, to say that this property was not exempt from taxation at the time of the levy. In our judgment it is exempt. To hold otherwise would be a hardship on the unsuccessful investor. Evidently the Legislature intended to encourage the establishment and operation of manufacturing plants in the town of Newark, to bring capital there, and to give employment to the people of the town. But we do not believe it intended, that investors if successful should be exempt from taxation, and if unsuccessful, should be liable to taxation. This would be punishment for their misfortune.
Under the admitted facts, there has been no actual abandonment of the plant, and we do not think from the facts stated, that the temporary suspension of operation, has been so unreasonable, as to work a forfeiture of the exemption from taxation.
Let judgment be entered for the plaintiff in pursuance of the terms of the case stated.